Title: To James Madison from Solomon Fisher and Others, 17 January 1815
From: Fisher, Solomon
To: Madison, James


        
          Sir,
          Sackets Harbor Jan’y 17th. 1815
        
        The undersign’d, Non-commissiond officers of the U. S. Marine Corps, beg, most respectfully to represent, that by a Law, pass’d on the 18th of April last, allowing an advance of 25 ⅌ Cent on the pay of Officers,

Seamen & Marines, serving on the Lakes, most assuredly ought to apply to the non-Commission’d officers & Privates of Marines; and understanding that you are impower’d to grant the same; We apply to you, as the Father of the natiion, that we may receive the said additional Pay; for every Article of Provision & clothing is enormously high, upon this Lake; we, however leave it altogeather with you & shall very cheerfully submit to your decision. We remain With great Respect
        
          Soln. Fisher Sergt M Corps[and fifteen others]
        
      